DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020, 09/22/2021, and 10/13/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170303265-A1 to Islam et al. from hereon Islam in view of AT&T; "Beam Recovery for Full and Partial Control Channel Failure"; 3GPP TSG RAN WG1 Meeting 90bis, R1-1718389 from hereon AT&T389.

Regarding claim 7 Islam teaches  a user apparatus comprising (P.58, discloses a user apparatus described as UE 350): a receiving unit configured to receive a beam transmitted from a base station apparatus (P. 58, discloses a receiving unit described as RX processor 356 configured to receive a beam transmitted from a base station described as configured for spatial processing on the information to recover any spatial streams); .and a control unit (Fig. 3, P.59 ) but does not teach...configured to detect a link failure of the beam based on a 

AT&T389 teaches...configured to detect a link failure of the beam based on a measurement result of reception power of the beam transmitted from the base station apparatus (section 3.1, Proposal 5, items 2 a and b, discloses detecting link failure of the beam based on a measurement results of reception power of the beam from the base station described as the failure of a selected beam that results on the RSRP measurement lower than configured being declared beam failure by the UE and the UE reports their beam index and their corresponding RSRP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam by incorporating the teachings of AT&T389 because it allows an apparatus or method for beam management procedure supporting indication of partial control channel failure (AT&T389, conclusion proposal 5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 Islam and AT&T389 teach the user apparatus according to claim 7, Islam teaches...wherein the control unit executes a recovery process from the link failure of the beam when RSRP (Reference Signal Received Power) of a presently received beam is less than a predetermined value in a measurement of reception power of the beam (Fig. 13, P. 125 

Regarding claim 11 Islam teaches a base station apparatus comprising (P.45, item 310, Fig. 3): a transmitting unit configured to transmit a beam to a user apparatus (P.316 ); a configuration unit configured to indicate, to the user apparatus, information indicating a resource used for a measurement of reception power of the beam (P.375 ); and a receiving unit configured to receive, from the user apparatus (P.370), but does not teach...a request for a recovery from a link failure of the beam, the request being transmitted based on a measurement of reception power of the beam based on the information indicating the resource.

AT&T389 teaches...(section 3.1, Proposal 5, items 2 a and b, discloses detecting link failure of the beam based on a measurement results of reception power of the beam from the base station described as the failure of a selected beam that results on the RSRP measurement lower than configured being declared beam failure by the UE and the UE reports their beam index and their corresponding RSRP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam by incorporating the teachings of AT&T389 because it allows an apparatus or method for beam management procedure .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170303265-A1 to Islam et al. from hereon Islam and AT&T; "Beam Recovery for Full and Partial Control Channel Failure"; 3GPP TSG RAN WG1 Meeting 90bis, R1-1718389 from hereon AT&T389 in view of US-20180159600-A1 to Kim et al. from hereon Kim.

Regarding claim 9 . Islam and AT&T389 teach the user apparatus according to claim 8, Islam teaches...wherein the receiving unit receives (P.356), from the base station apparatus (P.52, Lns. 1-3), information indicating a resource used for the measurement of the reception power of the beam (P. 52, Lns. 10, discloses the an indication of resources used for measurement of the reception power of the beam described as indications and beam indexes associated with channel quality information which includes CRS, SSS, MRS, DMRS, beam reference signal, SNR, RSSI, and RSRP and RSRQ), but does not teach...and the control unit determines a beam of a reception candidate as a beam to be newly received when the RSRP of the beam of the reception candidate is equal to or greater than the predetermined value in a measurement of reception power of the beam based on the information indicating the resource.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam and AT&T389 by incorporating the teachings of Kim because it allows an apparatus or method for beam selection procedure that allows the complexity and feedback information processing calculation time to be minimized while further allowing maximum channel capacity (Kim, 177-179). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10 Islam and AT&T289 teach the user apparatus according to claim 9, AT&T389 teaches...wherein the control unit transmits, to the base station apparatus, a recovery request from the link failure of the beam, the recovery request including information based on the measurement result of the reception power of the beam based on the information .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20210391964-A1 to Kwak discloses .channel state reports as it pertains to the base station and UE request and reports; US-20080207133-A1 to Sato discloses beam selection based on weights and measurements; and US-20210368378-A1 to Kim discloses paging updates and reports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/PHIRIN SAM/Primary Examiner, Art Unit 2476